23Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments & arguments including indicated allowable subject matters have overcome the rejections of the independent claim stated in the Final Office Action mailed on 02/15/2022. The applicants arguments based on the newly added limitations of “for a plurality of calls over the interval of time, getting a value of an electric measure indicative of energy exchanged by the second-life battery during said call and estimating a state of health of the second-life battery during said call based on said value; and determining an aging of the second-life battery, said aging being incurred by a previous use of the second-life battery prior to said moment of use, said aging being determined on the basis of the estimated states of health without using any data or model pertaining to said [[a]] previous use of the second-life battery prior to said moment of use” and for the fact that the Prior Art of record Gering et al. fail to describe the above newly added features of claim 1 as required by 35 U.S.C. § 102, the rejection of the pending claims are moot. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Q. Nguyen/- Art 2866
			May 2, 2022.


/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858